UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02277 Value Line Income And Growth Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/11 is included with this Form. Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) March 31, 2011 Shares Value COMMON STOCKS(56.2%) CONSUMER DISCRETIONARY(6.4%) Aaron’s, Inc. $ Abercrombie & Fitch Co. Class A American Eagle Outfitters, Inc. Ann, Inc.* Autoliv, Inc. Bed Bath & Beyond, Inc.* Best Buy Co., Inc. Brinker International, Inc. Buckle, Inc. (The) Cabela’s, Inc.* Cablevision Systems Corp. Class A Carnival Corp. CBS Corp. Class B Chico’s FAS, Inc. Collective Brands, Inc.* Comcast Corp. Class A D.R. Horton, Inc. DIRECTV Class A * DISH Network Corp. Class A * GameStop Corp. Class A * Gannett Co., Inc. Gap, Inc. (The) Goodyear Tire & Rubber Co. (The)* Harley-Davidson, Inc. Harman International Industries, Inc. Home Depot, Inc. J.C. Penney Company, Inc. Johnson Controls, Inc. La-Z-Boy, Inc.* Lennar Corp. Class A Lowe’s Cos, Inc. Macy’s, Inc. Mattel, Inc. McDonald’s Corp. Meritage Homes Corp.* Mohawk Industries, Inc.* Newell Rubbermaid, Inc. News Corp. Class B Orient-Express Hotels Ltd. Class A * Penske Auto Group, Inc.* PEP Boys-Manny Moe & Jack Polaris Industries, Inc. Royal Caribbean Cruises Ltd.* Sonic Automotive, Inc. Sony Corp. ADR Target Corp. Tempur-Pedic International, Inc.* Timberland Co. (The) Class A * Time Warner Cable, Inc. Time Warner, Inc. TRW Automotive Holdings Corp.* Universal Electronics, Inc.* Walt Disney Co. (The) Weight Watchers International, Inc. Wolverine World Wide, Inc. Shares Value CONSUMER STAPLES(4.9%) Archer-Daniels-Midland Co. $ Bunge Ltd. Campbell Soup Co. Coca-Cola Co. (The) Coca-Cola Femsa, S.A.B. de C.V. ADR ConAgra Foods, Inc. Constellation Brands, Inc. Class A * Corn Products International, Inc. CVS Caremark Corp. Dean Foods Co.* Diageo PLC ADR Dr. Pepper Snapple Group, Inc. Fomento Economico Mexicano S.A.B. de C.V. ADR General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Kraft Foods, Inc. Class A Kroger Co. (The) Molson Coors Brewing Co. Class B PepsiCo, Inc. PriceSmart, Inc. Procter & Gamble Co. (The) Safeway, Inc. Sara Lee Corp. Smithfield Foods, Inc.* Spartan Stores, Inc. SUPERVALU, Inc. Sysco Corp. Unilever PLC ADR Wal-Mart Stores, Inc. Walgreen Co. ENERGY(7.9%) Alliance Resource Partners, L.P. Alpha Natural Resources, Inc.* Apache Corp. Arch Coal, Inc. Atwood Oceanics, Inc.* Baker Hughes, Inc. Boardwalk Pipeline Partners L.P. Bristow Group, Inc.* Cameco Corp. Canadian Natural Resources Ltd. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Devon Energy Corp. Diamond Offshore Drilling, Inc. El Paso Corp. EnCana Corp. Energy Transfer Equity, L.P. Energy Transfer Partners L.P. Ensco International PLC ADR Enterprise Products Partners L.P. Exxon Mobil Corp. FMC Technologies, Inc.* Frontline Ltd. 1 Value Line Income and Growth Fund, Inc. March 31, 2011 Shares Value Marathon Oil Corp. $ McDermott International, Inc.* Murphy Oil Corp. Nabors Industries Ltd.* National-Oilwell Varco, Inc. Newfield Exploration Co.* Noble Corp. Oceaneering International, Inc.* Overseas Shipholding Group, Inc. Petroleo Brasileiro S.A. ADR Plains All American Pipeline, L.P. Plains Exploration & Production Co.* Pride International, Inc.* Rowan Companies, Inc.* Royal Dutch Shell PLC ADR Schlumberger Ltd. StatoilHydro ASA ADR Stone Energy Corp.* Suncor Energy, Inc. Swift Energy Co.* Tidewater, Inc. Total S.A. ADR Transocean Ltd.* Valero Energy Corp. FINANCIALS(4.9%) ACE Ltd. AllianceBernstein Holding L.P. Allstate Corp. (The) American Express Co. Ameriprise Financial, Inc. Banco Santander Central Hispano S.A. ADR Bank of America Corp. Bank of Montreal Bank of New York Mellon Corp. Berkley (W.R.) Corp. CNA Financial Corp. CNO Financial Group, Inc.* Credit Suisse Group ADR Equity Residential First American Financial Corp. Genworth Financial, Inc. Class A * Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. Health Care REIT, Inc. Hospitality Properties Trust Host Hotels & Resorts, Inc. Independent Bank Corp. Invesco Ltd. Itau Unibanco Banco Multiplo S.A. ADR JPMorgan Chase & Co. Knight Capital Group, Inc. Class A * Loews Corp. Manulife Financial Corp. MetLife, Inc. Morgan Stanley Nasdaq OMX Group, Inc. (The)* NYSE Euronext PNC Financial Services Group, Inc. Principal Financial Group, Inc. Shares Value ProLogis $ Prudential Financial, Inc. State Street Corp. SunTrust Banks, Inc. TD Ameritrade Holding Corp. U.S. Bancorp UBS AG* United Bankshares, Inc. Unum Group Wells Fargo & Co. XL Group PLC HEALTH CARE(8.0%) Abbott Laboratories Aetna, Inc. Alere, Inc.* Amgen, Inc.* Baxter International, Inc. Becton, Dickinson & Co. Bio-Rad Laboratories, Inc. Class A * Biogen Idec, Inc.* Bristol-Myers Squibb Co. CIGNA Corp. Coventry Health Care, Inc.* Covidien PLC Eli Lilly & Co. Forest Laboratories, Inc.* Gilead Sciences, Inc.* GlaxoSmithKline PLC ADR Health Net, Inc.* Humana, Inc.* Immucor, Inc.* Johnson & Johnson Kinetic Concepts, Inc.* Laboratory Corporation of America Holdings* Life Technologies Corp.* Lincare Holdings, Inc. Medtronic, Inc. Merck & Co., Inc. Meridian Bioscience, Inc. Novartis AG ADR PerkinElmer, Inc. Pfizer, Inc. PSS World Medical, Inc.* Quest Diagnostics, Inc. Sanofi-Aventis ADR STERIS Corp. Teleflex, Inc. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc.* UnitedHealth Group, Inc. Varian Medical Systems, Inc.* Watson Pharmaceuticals, Inc.* WellCare Health Plans, Inc.* WellPoint, Inc. Zimmer Holdings, Inc.* 2 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value INDUSTRIALS(8.5%) ABB Ltd. ADR * $ AGCO Corp.* Avery Dennison Corp. Babcock & Wilcox Co.* Barnes Group, Inc. Belden CDT, Inc. Boeing Co. (The) Canadian National Railway Co. Canadian Pacific Railway Ltd. Chart Industries, Inc.* Chicago Bridge & Iron Co. N.V. CIRCOR International, Inc. CNH Global N.V.* CSX Corp. Cummins, Inc. Curtiss-Wright Corp. Danaher Corp. DryShips, Inc.* Dun & Bradstreet Corp. (The) Dycom Industries, Inc.* Eaton Corp. Embraer SA ADR Emerson Electric Co. FedEx Corp. Flowserve Corp. Fluor Corp. Foster Wheeler AG* FTI Consulting, Inc.* General Cable Corp.* General Dynamics Corp. General Electric Co. Harbin Electric, Inc.* Hexcel Corp.* Honeywell International, Inc. Huntington Ingalls Industries, Inc.* Illinois Tool Works, Inc. Ingersoll-Rand PLC Interface, Inc. Class A ITT Corp. Kennametal, Inc. L-3 Communications Holdings, Inc. Lincoln Electric Holdings, Inc. Lockheed Martin Corp. Norfolk Southern Corp. Northrop Grumman Corp. Owens Corning, Inc.* Pall Corp. Parker Hannifin Corp. Pentair, Inc. Raytheon Co. Republic Services, Inc. Rockwell Automation, Inc. Rockwell Collins, Inc. Ryder System, Inc. Southwest Airlines Co. Shares Value Terex Corp.* $ Textron, Inc. Thomas & Betts Corp.* Trinity Industries, Inc. Tyco International Ltd. Union Pacific Corp. United Continental Holdings, Inc.* United Technologies Corp. Waste Management, Inc. Watts Water Technologies, Inc. Class A WESCO International, Inc.* INFORMATION TECHNOLOGY(7.4%) Accenture PLC Class A Adobe Systems, Inc.* Amdocs Ltd.* Analog Devices, Inc. Anixter International, Inc. Arrow Electronics, Inc.* Automatic Data Processing, Inc. Avnet, Inc.* AVX Corp. BMC Software, Inc.* CA, Inc. Celestica, Inc.* Check Point Software Technologies Ltd.* Cisco Systems, Inc.* Cognizant Technology Solutions Corp. Class A* Computer Sciences Corp. CoreLogic, Inc. Corning, Inc. CSG Systems International, Inc.* DST Systems, Inc. EMC Corp.* Google, Inc. Class A * Harmonic, Inc.* Harris Corp. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. International Rectifier Corp.* Jabil Circuit, Inc. Lender Processing Services, Inc. Lexmark International, Inc. Class A * Linear Technology Corp. Maxwell Technologies, Inc.* MEMC Electronic Materials, Inc.* Microchip Technology, Inc. Micron Technology, Inc.* Microsoft Corp. Monster Worldwide, Inc.* Motorola Mobility Holdings, Inc.* Motorola Solutions, Inc.* Novellus Systems, Inc.* 3 Value Line Income and Growth Fund, Inc. March 31, 2011 Shares Value NVIDIA Corp.* $ Oracle Corp. OSI Systems, Inc.* Plantronics, Inc. Plexus Corp.* SAIC, Inc.* STEC, Inc.* STMicroelectronics N.V. SunPower Corp. Class A * Symantec Corp.* Take-Two Interactive Software, Inc.* TE Connectivity, Ltd. Texas Instruments, Inc. Western Digital Corp.* Western Union Co. (The) MATERIALS(2.9%) AK Steel Holding Corp. Alumina Ltd. ADR AngloGold Ashanti Ltd. ADR APERAM ArcelorMittal Arch Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR Cabot Corp. Commercial Metals Co. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Ferro Corp.* Freeport-McMoRan Copper & Gold, Inc. Globe Specialty Metals, Inc. Huntsman Corp. International Paper Co. Mechel ADR Methanex Corp. Mosaic Co. (The) Nalco Holding Co. Newmont Mining Corp. OM Group, Inc.* Owens-Illinois, Inc.* Packaging Corp. of America POSCO ADR Rio Tinto PLC ADR Sociedad Quimica y Minera de Chile S.A. ADR Sterlite Industries (India) Ltd. ADR Syngenta AG ADR Titanium Metals Corp.* Vale SA ADR Walter Energy, Inc. Yamana Gold, Inc. TELECOMMUNICATION SERVICES(1.0%) AT&T, Inc. BT Group PLC ADR Frontier Communications Corp. Millicom International Cellular S.A. PT Telekomunikasi Indonesia ADR Shares Value Telecom Corporation of New Zealand Ltd. ADR $ Turkcell Iletisim Hizmetleri AS ADR Verizon Communications, Inc. Vodafone Group PLC ADR UTILITIES(4.3%) AES Corp. (The)* ALLETE, Inc. American Electric Power Company, Inc. American States Water Co. California Water Service Group CenterPoint Energy, Inc. CMS Energy Corp. Companhia Energetica de Minas Gerais ADR Dominion Resources, Inc. Energen Corp. Exelon Corp. Ferrellgas Partners, L.P. FirstEnergy Corp. IDACORP, Inc. NRG Energy, Inc.* OGE Energy Corp. Pepco Holdings, Inc. PG&E Corp. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Sempra Energy Southern Co. TECO Energy, Inc. Veolia Environnement ADR Westar Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $136,418,198) (56.2%) PREFERRED STOCKS(0.5%) FINANCIALS(0.5%) Bank of America Corp. Series L, 7.25% Citigroup, Inc. 7.50% Health Care REIT, Inc. Series F, 7.625% HSBC Holdings PLC Series A, 6.20% MetLife, Inc. Series B, 6.50% TOTAL PREFERRED STOCKS (Cost $1,667,799) (0.5%) Principal Amount Value U.S. TREASURY OBLIGATIONS(6.3%) $ U.S. Treasury Notes, 2.38%, 4/15/11 (1) U.S. Treasury Notes, 2.00%, 4/15/12 (1) 4 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value $ U.S. Treasury Notes, 1.88%, 7/15/15 (1) $ U.S. Treasury Notes, 3.63%, 2/15/20 TOTAL U.S. TREASURY OBLIGATIONS (Cost $20,228,306) (6.3%) CORPORATE BONDS & NOTES(11.0%) BASIC MATERIALS(0.7%) Alcoa, Inc., Senior Notes, 6.00%, 7/15/13 Southern Copper Corp., 6.38%, 7/27/15 COMMUNICATIONS(4.0%) BellSouth Corp., 6.00%, 10/15/11 Cellco Partnership / Verizon Wireless, 3.75%, 5/20/11 Viacom, Inc., 4.38%, 9/15/14 Walt Disney Co. (The), 5.70%, 7/15/11 CONSUMER, CYCLICAL(0.8%) Lowe’s Cos, Inc., 2.13%, 4/15/16 Marriott International, 5.81%, 11/10/15 Whirlpool Corp., 6.13%, 6/15/11 CONSUMER, NON-CYCLICAL(2.6%) HJ Heinz Finance Co., Guaranteed Notes, 6.63%, 7/15/11 Humana, Inc., Senior Notes, 6.45%, 6/1/16 Kraft Foods, Inc., 5.63%, 11/1/11 R. R. Donnelley & Sons Co., Notes, 6.13%, 1/15/17 Teva Pharmaceutical Finance Co. LLC, 5.55%, 2/1/16 FINANCIAL(1.1%) General Electric Capital Corp., 5.50%, 11/15/11 Goldman Sachs Group, Inc. (The), 3.70%, 8/1/15 Morgan Stanley, 3.45%, 11/2/15 ProLogis, 6.25%, 3/15/17 INDUSTRIAL(0.5%) Commercial Metals Co., Notes, 6.50%, 7/15/17 Principal Amount Value $ Tyco Electronics Group S.A., Senior Notes, 6.00%, 10/1/12 $ TECHNOLOGY(1.3%) Hewlett-Packard Co., 2.25%, 5/27/11 National Semiconductor Corp., Senior Notes, 6.15%, 6/15/12 TOTAL CORPORATE BONDS & NOTES (Cost $35,983,932) (11.0%) CONVERTIBLE CORPORATE BONDS & NOTES(7.7%) COMMUNICATIONS(0.9%) Anixter International, Inc., Senior Notes, 1.00%, 2/15/13 Leap Wireless International, Inc., 4.50%, 7/15/14 NII Holdings, Inc., 3.13%, 6/15/12 CONSUMER, CYCLICAL(0.2%) AMR Corp., 6.25%, 10/15/14 CONSUMER, NON-CYCLICAL(2.1%) Alere, Inc., Convertible Fixed, 3.00%, 5/15/16 Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 Cubist Pharmaceuticals, Inc., 2.25%, 6/15/13 Euronet Worldwide, Inc., Senior Debentures, 3.50%, 10/15/25 LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.25%, 8/15/25 Omnicare, Inc., 3.25%, 12/15/35 ENERGY(1.4%) Global Industries Ltd., Senior Debentures, 2.75%, 8/1/27 Helix Energy Solutions Group, Inc., 3.25%, 12/15/25 SESI LLC, Guaranteed Senior Notes, 1.50%, 12/15/26 Transocean, Inc., Senior Notes Series C, 1.50%, 12/15/37 FINANCIAL(0.4%) NASDAQ OMX Group, Inc. (The), Senior Notes, 2.50%, 8/15/13 5 Value Line Income and Growth Fund, Inc. March 31, 2011 Principal Amount Value INDUSTRIAL(1.2%) $ General Cable Corp., Senior Notes, 1.00%, 10/15/12 $ SunPower Corp., Senior Debentures Convertible, 1.25%, 2/15/27 Suntech Power Holdings Co., Ltd., Senior Notes, 3.00%, 3/15/13 Tech Data Corp., Senior Debentures, 2.75%, 12/15/26 TECHNOLOGY(1.5%) Advanced Micro Devices, Inc., Senior Notes Convertible, 5.75%, 8/15/12 Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 SanDisk Corp., Senior Notes, 1.00%, 5/15/13 Xilinx, Inc., Subordinated Debentures, 3.13%, 3/15/37 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $22,522,120) (7.7%) U.S. GOVERNMENT AGENCY OBLIGATIONS(0.1%) Federal National Mortgage Association, 6.00%, 6/25/16 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $209,182) (0.1%) TOTAL INVESTMENT SECURITIES(81.8%) (Cost $217,029,537) SHORT-TERM INVESTMENTS(18.2%) REPURCHASE AGREEMENTS(18.2%) With Morgan Stanley, 0.06%, dated 03/31/11, due 04/01/11, delivery value $60,900,102 (collateralized by $61,375,000 U.S. Treasury Notes 1.3750% due 03/15/13, with a value of $62,082,981) TOTAL SHORT-TERM INVESTMENTS (Cost $60,900,000) (18.2%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(0.0%) NET ASSETS (2) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($335,531,036 ÷ 38,104,952 shares outstanding) $ * Non-income producing. Treasury Inflation Protected Security (TIPS). For federal income tax purposes, the aggregate cost was $277,929,537, aggregate gross unrealized appreciation was $60,533,966, aggregate gross unrealized depreciation was $3,047,680 and the net unrealized appreciation was $57,486,286. ADR American Depositary Receipt. 6 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of March 31, 2011: Level 1 Level 2 Level 3 Total Investments in Securities: Assets Common Stocks $ $
